Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 


This Employment Agreement ("Agreement") is made and entered into on this 29th
day of March, 2005 by and between DDS TECHNOLOGIES USA, INC., a Nevada
corporation (the "Company"), and SPENCER STERLING (hereinafter, the
"Executive").
 
R E C I T A L S
 
A. The Company and the Executive entered into an Employment Agreement as of
October 30, 2003 (the "Prior Employment Agreement"); and
 
B. The Company and the Executive now wish to terminate in its entirety the
provisions of the Prior Employment Agreement and enter into a new employment
agreement in its place, pursuant to the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1. Employment.
 
1.1 Employment and Term. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to serve the Company on the terms and conditions set
forth herein.
 
1.2 Duties of Executive. During the Term of Employment (as defined herein below)
under this Agreement, the Executive shall serve as the President and Chief
Executive Officer of the Company, and shall diligently perform all services, at
such times and at such places, as may be assigned to him from time to time by
the Company’s Board of Directors (the "Board"). The Executive shall devote his
full time and attention to the business and affairs of the Company, render such
services to the best of his ability, and use his reasonable best efforts to
promote the interests of the Company.
 
2. Term of Employment.  The Term of Employment under this Agreement, and the
employment of the Executive hereunder (including any renewal periods hereof, the
“Term of Employment”), shall commence on the date of execution of this Agreement
(the "Commencement Date") and shall terminate upon the earlier of (a) October
30, 2008, or (b) the date on which the employment of the Executive is terminated
pursuant to and in accordance with Section 5 hereof. Commencing on November 1,
2008, and on each subsequent November 1 thereafter, the Term of Employment
hereunder shall be renewed automatically for successive periods of one (1) year
(each period being referred to herein as a “Renewal Term”), unless either the
Company or the Executive elects not to renew such term by giving written notice
to the other thereof at least ninety (90) days prior to the Expiration Date (as
herein defined). For purposes hereof, the date on which the Term of Employment
shall is expire is sometimes referred to herein as the “Expiration Date.”
 
-1 -

--------------------------------------------------------------------------------


 
3. Compensation.
 
3.1 Base Salary. The Executive shall receive a base salary at the annual rate of
One Hundred Fifty Thousand Dollars ($150,000) (the "Base Salary") during the
Term of Employment, with such Base Salary payable in installments consistent
with the Company's normal payroll schedule, subject to applicable withholding
and other taxes. The Base Salary shall be reviewed, at least annually, for merit
increases and may, by action and in the discretion of the Board, be increased at
any time or from time to time. The Base Salary also shall be reviewed within 45
days after the Company raises additional capital of at least $2,000,000 on or
before June 1, 2005.
 
3.2 Discretionary Bonuses. During the Term of Employment, the Company, in its
sole and absolute discretion, may pay to the Executive such bonuses, if any, as
the Company may determine.
 
3.3 Offset. The Company shall have the right to offset amounts payable by the
Executive (if any) to the Company against Base Salary and/or any other amounts
payable by the Company to the Executive hereunder.
 
4. Expense Reimbursement and Other Benefits.
 
4.1 Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt, the Company shall reimburse the Executive for all reasonable
expenses actually paid or incurred by the Executive during the Term of
Employment in the course of and pursuant to the business of the Company. The
Executive shall account to the Company in writing for all expenses for which
reimbursement is sought and shall supply to the Company copies of all relevant
invoices, receipts or other evidence reasonably requested by the Company.
 
4.2 Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in such life insurance, medical, dental and
401(k) plans and other benefit programs, if any, as may be approved from time to
time by the Company for the benefit of executive employees of the Company,
subject to the general eligibility and participation provisions set forth in
such plans and applicable law.
 
4.3 Stock Options. The Company shall grant to the Executive immediately upon the
Executive's execution of this Agreement, an option to purchase up to 400,000
shares of common stock (the "Common Stock") of the Company at an exercise price
of $1.00 per share, subject to the terms and conditions of the Option Agreement
attached hereto as Exhibit A, and the Company’s 2003 Stock Option Plan pursuant
to which the foregoing option shall be granted.
 
4.4 Vacation. The Executive shall be entitled to paid vacation at a rate of
three (3) weeks per calendar year (to be pro-rated for partial calendar years)
during the Term of Employment, to be taken at such times as the Executive and
the Company shall mutually determine and provided that no vacation time shall
significantly interfere with the duties required to be rendered by the Executive
hereunder. Any vacation time not taken by Executive during any calendar year may
not be carried forward into any succeeding calendar year.
 
-2 -

--------------------------------------------------------------------------------


 
4.5 Withholding. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
 
5. Termination.
 
5.1 Reasons for Termination.
 
(a) The Term of Employment under this Agreement shall terminate upon the
earliest to occur of the following:
 
(i) the date of death of the Executive;
 

 
(ii)
the date that the Company gives written notice to the Executive that the Company
is terminating the Term of Employment based on the Company’s determination that
the Executive suffers from a Disability (as defined below);

 

 
(iii)
the date that the Company provides the Executive with written notice that the
Company is terminating the Term of Employment for Cause (as defined below);

 

 
(iv)
the ninetieth (90th) day after either the Executive or the Company gives written
notice to the other party of his or its election to terminate the Term of
Employment; and

 

 
(v)
the Expiration Date.

 
(b) In the event that the Term of Employment is terminated for any of the
reasons stated in subsection 5.1(a) hereof, the Company shall pay to the
Executive any unpaid Base Salary through the effective date of the termination
of employment. If the Company terminates the Term of Employment hereunder
without Cause or the Executive terminates the Term of Employment for Good
Reason, the Company shall continue to pay to the Executive the Base Salary he
was receiving as of the date on which the Term of Employment terminates, for a
period that begins on the date on which the Term of Employment terminates and
ends on the earlier of (i) the first anniversary of the date on which the Term
of Employment terminates, and (ii) the Expiration Date. The Company shall pay
such Base Salary to Executive in the manner and at the same times as the Base
Salary would have been payable to the Executive had the Term of Employment not
terminated. The Company shall have no further liability or obligations under
this Agreement (other than for reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however, to Section 4.1
hereof).
 
-3 -

--------------------------------------------------------------------------------



 
(c) For purposes of this Agreement, the following terms shall have the meaning
indicated:
 

 
(i)
“Disability” shall mean that as a result of a mental or physical incapacity,
illness or disability, the Executive is unable to perform his normal obligations
hereunder, with or without reasonable accommodation, for a period of ninety (90)
days in any twelve (12) month period.

 

 
(ii)
“Cause” shall mean (1) the Executive’s incompetence, negligence, unsatisfactory
performance, violation of any rule or regulation that may be established from
time to time for the conduct of the Company’s business, or any breach or neglect
of any duty or obligation of the Executive under this Agreement, (2) a willful
and continuing failure to perform Executive’s duties and responsibilities
hereunder, (3) the Executive’s fraud, embezzlement, misappropriation of funds or
breach of trust in connection with his services hereunder, (4) the Executive’s
commission of any crime which involves dishonesty or a breach of trust, (5)
chronic addiction to alcohol, drugs or other similar substances affecting the
Executive’s work performance; or (6) the Executive’s engaging in other serious
misconduct of such a nature that the continued employment of the Executive may
reasonably be expected to adversely affect the business or properties of the
Company. The Executive shall be given a thirty (30) day notice and right to cure
before the Employer may terminate the Term of Employment for any reason
described in clauses (1), (2), or (6) of this Section 5(c)(ii). The Board’s
determination of Cause shall be final, binding and conclusive with respect to
all parties.

 

 
(iii)
“Good Reason” shall mean unless Executive shall have consented in writing
thereto, any of the following: (1) a reduction by Employer in Executive’s Base
Salary or material reduction in fringe benefits; (2) the breach by Employer of
any material agreement or obligation under this Agreement after notice and a
thirty (30) day right to cure; or (3) a requirement that Executive relocate from
the Employer’s location in Boca Raton, Florida.

 
5.2 Survival. The provisions of this Article 5 shall survive the expiration or
termination of the Term of Employment hereunder.
 
6. Restrictive Covenants.
 
6.1 Non-competition.
 
-4 -

--------------------------------------------------------------------------------


 
(a) Except as provided in paragraph (c) of this Section 6.1, at all times during
the Non-Compete Period (as defined in Section 6.1(b)(i) below), the Executive
shall not, directly or indirectly, engage in any competition with, or have any
interest in any sole proprietorship, corporation, company, partnership,
association, venture or business or any other person or entity (whether as an
employee, officer, director, partner, agent, security holder, creditor,
consultant or otherwise) that directly or indirectly (or through any affiliated
entity) competes with the Business, (as defined in Section 6.1(b)(ii) below) of
the Company anywhere in the world.
 
(b) For purposes of this Article 6, the following terms shall having the
following meanings:
 
(i) “Non-Compete Period” shall mean at all times while the Executive is employed
by the Company and for a two (2) year period immediately following the date of
termination of the Executive’s employment hereunder, for any reason.
 
 
(ii) “Business” shall mean any business that is competitive with any business in
which the Company is engaged at any time during the Term of Employment; and
 
   (c) This Section 6.1 shall not apply to the acquisition by the Executive,
solely as an investment, of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and
that are listed or admitted for trading on any United States national securities
exchange or that are quoted on the Nasdaq Stock Market, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control of, more
than five percent (5%) of any class of capital stock of such corporation.
 
6.2 Confidential Information. The Executive shall not at any time divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the Company’s Business. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the Company’s Business (which shall include, but not be limited to, information
concerning the Company's financial condition, prospects, technology, customers,
suppliers, sources of leads and methods of doing business) shall be deemed a
valuable, special and unique asset of the Company that is received by the
Executive in confidence and as a fiduciary, and the Executive shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, “Confidential Information” means all trade secrets and
information disclosed to the Executive or known by the Executive as a
consequence of or through the unique position of his employment with the Company
(including information conceived, originated, discovered or developed by the
Executive and any information acquired by the Company from others) prior to or
after the date hereof, and not generally or publicly known, (other than as a
result of unauthorized disclosure by the Executive), with respect to the Company
or the Company’s Business, and including proprietary or confidential information
received by the Company from third parties subject to an obligation on the
Company’s part to maintain the confidentiality of the information.
Notwithstanding the foregoing, nothing herein shall be deemed to restrict the
Executive from disclosing Confidential Information to promote the best interests
of the Company. If any person or authority makes a demand on the Executive
purporting to legally compel him to divulge any Confidential Information, the
Executive immediately shall give notice of the demand to the Company so that the
Company may first assess whether to challenge the demand prior to the
Executive’s divulging of such Confidential Information. The Executive shall not
divulge such Confidential Information until the Company either has concluded not
to challenge the demand, or has exhausted its challenge, including appeals, if
any. Upon request by the Company, the Executive shall deliver promptly to the
Company upon termination of his services for the Company, or at any time
thereafter as the Company may request, all memoranda, notes, records, reports,
manuals, drawings, designs, computer files in any media and other documents (and
all copies thereof) relating to the Company containing such Confidential
Information and all property of the Company or any other Company affiliate,
which he may then possess or have under his control.
 
-5 -

--------------------------------------------------------------------------------


 
6.3 Nonsolicitation of Executives, Consultants, Independent Contractors,
Vendors, Agents, and Customers. At all times while the Executive is employed by
the Company and for the two (2) year period immediately following the
termination of the Executive’s employment with the Company for any reason, the
Executive shall not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity (a) employ
or attempt to employ or enter into any contractual arrangement with any
employee, consultant, independent contractor, agent, or vendor of the Company,
unless such employee, consultant, independent contractor, agent, or vendor has
not been employed or engaged by the Company for a period in excess of six (6)
months, and/or (b) call on or solicit any of the actual or targeted prospective
customers or clients of the Company on behalf of any person or entity in
connection with any business that competes with the Company’s Business, nor
shall the Executive make known the names and addresses of such actual or
targeted prospective customers or clients, or any information relating in any
manner to the Company's trade or business relationships with such customers or
clients, other than in connection with the performance of the Executive's duties
under this Agreement.
 
6.4 Ownership of Developments. All processes, concepts, techniques, inventions
and works of authorship, including new contributions, improvements, formats,
packages, programs, systems, machines, compositions of matter manufactured,
developments, applications and discoveries, and all copyrights, patents, trade
secrets, or other intellectual property rights associated therewith conceived,
invented, made, developed or created by the Executive during the Term of
Employment either during the course of performing work for the Company or its
clients or which are related in any manner to the business (commercial or
experimental) of the Company or its clients (collectively, the “Work Product”)
shall belong exclusively to the Company and shall, to the extent possible, be
considered a work made by the Executive for hire for the Company within the
meaning of Title 17 of the United States Code. To the extent the Work Product
may not be considered work made by the Executive for hire for the Company, the
Executive agrees to assign, and automatically assign at the time of creation of
the Work Product, without any requirement of further consideration, any right,
title, or interest the Executive may have in such Work Product. Upon the request
of the Company, the Executive shall take such further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
give full and proper effect to such assignment. The Executive shall further: (a)
promptly disclose the Work Product to the Company; (b) assign to the Company,
without additional compensation, all patent or other rights to such Work Product
for the United States and foreign countries; (c) sign all papers necessary to
carry out the foregoing; and (d) give testimony in support of his inventions,
all at the sole cost and expense of the Company.
 
-6 -

--------------------------------------------------------------------------------


 
6.5 Books and Records. All books, records, and accounts relating in any manner
to the customers or clients of the Company, whether prepared by the Executive or
otherwise coming into the Executive's possession, shall be the exclusive
property of the Company and shall be returned immediately to the Company on
termination of the Executive's employment hereunder or on the Company's request
at any time.
 
6.6 Definition of Company. Solely for purposes of this Article 6, the term
"Company" also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.
 
6.7 Acknowledgment by Executive. The Executive acknowledges and confirms that
the restrictive covenants contained in this Article 6 (including without
limitation the length of the term of the provisions of this Article 6) are
reasonably necessary to protect the legitimate business interest of the Company,
and are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind. The Executive further acknowledges
and confirms that the compensation payable to the Executive under this Agreement
is in consideration for the duties and obligations of the Executive hereunder,
including the restrictive covenants contained in this Article 6, and that such
compensation is reasonable and sufficient for purposes of the enforcement of the
restrictive covenants contained in this Article 6. The Executive further
acknowledges and confirms that his full, uninhibited and faithful observance of
each of the covenants contained in this Article 6 will not cause him any undue
hardship, financial or otherwise, and that enforcement of each of the covenants
contained herein will not impair his ability to obtain employment commensurate
with his abilities and on terms fully acceptable to him or otherwise to obtain
income required for the comfortable support of him and his family and the
satisfaction of the needs of his creditors. The Executive acknowledges and
confirms that his special knowledge of the business of the Company is such as
would cause the Company serious injury or loss if he were to use such ability
and knowledge to the benefit of a competitor or were to compete with the Company
in violation of the terms of this Article 6. The Executive further acknowledges
that the restrictions contained in this Article 6 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns. The Executive expressly agrees that upon any breach or violation of the
provisions of this Article 6, the Company shall be entitled, as a matter of
right, in addition to any other rights or remedies it may have, to (a) temporary
and/or permanent injunctive relief in any court of competent jurisdiction as
provided in Section 6.10 hereof, and (b) such damages as are provided at law or
in equity. The existence of any claim or cause of action against the Company or
its affiliates, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement of the restrictions contained in this
Article 6
 
6.8 Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 6 within the jurisdiction of such court,
such provision shall be interpreted or reformed and enforced as if it provided
for the maximum restriction permitted under such governing law.
 
-7 -

--------------------------------------------------------------------------------


 
6.9 Extension of Time. If the Executive shall be in violation of any provision
of this Article 6, then each time limitation set forth in this Article 6 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants set forth in this Article 6 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Executive.
 
6.10 Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Article 6 of
this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Executive recognizes and hereby acknowledges that the Company may be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Article 6
of this Agreement by the Executive or any of his affiliates, associates,
partners or agents, either directly or indirectly, and that any such right to an
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.
 
6.11 Survival. The provisions of this Article 6 shall survive the expiration or
termination of the Term of Employment.
 
7. Mediation. Except to the extent the Company has the right to seek an
injunction under Section 6.10 hereof, in the event a dispute arises out of or
relates to this Agreement, or the breach thereof, and if the dispute cannot be
settled through negotiation, the parties hereby agree first to attempt in good
faith to settle the dispute by mediation administered by the American
Arbitration Association under its Employment Mediation Rules before resorting to
arbitration pursuant to Section 8 hereof.
 
8. Arbitration. 
 
8.1 Exclusive Remedy. The parties recognize that litigation in federal or state
courts or before federal or state administrative agencies of disputes arising
out of the Executive’s employment with the Company or out of this Agreement, or
the Executive’s termination of employment or termination of this Agreement, may
not be in the best interests of either the Executive or the Company, and may
result in unnecessary costs, delays, complexities, and uncertainty. The parties
agree that any dispute between the parties arising out of or relating to the
Executive’s employment, or to the negotiation, execution, performance or
termination of this Agreement or the Executive’s employment, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Section 1981 of the Civil Rights Act of 1966, as amended, the Family
Medical Leave Act, the Employee Retirement Income Security Act, and any similar
federal, state or local law, statute, regulation, or any common law doctrine,
whether that dispute arises during or after employment shall be resolved by
arbitration in the Palm Beach County, Florida area, in accordance with the
National Employment Arbitration Rules of the American Arbitration Association,
as modified by the provisions of this Section 8. Except as set forth below with
respect to Section 6 of this Agreement, the parties each further agree that the
arbitration provisions of this Agreement shall provide each party with its
exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement. Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 8 shall not apply to any injunctions that may be
sought with respect to disputes arising out of or relating to Section 6 of this
Agreement. The parties acknowledge and agree that their obligations under this
arbitration agreement survive the expiration or termination of this Agreement
and continue after the termination of the employment relationship between the
Executive and the Company. By election of arbitration as the means for final
settlement of all claims, the parties hereby waive their respective rights to,
and agree not to, sue each other in any action in a Federal, State or local
court with respect to such claims, but may seek to enforce in court an
arbitration award rendered pursuant to this Agreement. The parties specifically
agree to waive their respective rights to a trial by jury, and further agree
that no demand, request or motion will be made for trial by jury.


-8 -

--------------------------------------------------------------------------------


 
8.2 Arbitration Procedure and Arbitrator’s Authority. In the arbitration
proceeding, each party shall be entitled to engage in any type of discovery
permitted by the Federal Rules of Civil Procedure, to retain its own counsel, to
present evidence and cross-examine witnesses, to purchase a stenographic record
of the proceedings, and to submit post-hearing briefs. In reaching his/her
decision, the arbitrator shall have no authority to add to, detract from, or
otherwise modify any provision of this Agreement. The arbitrator shall submit
with the award a written opinion which shall include findings of fact and
conclusions of law. Judgment upon the award rendered by the arbitrator may be
entered in any court having competent jurisdiction.


8.3. Effect of Arbitrator’s Decision: Arbitrator’s Fees. The decision of the
arbitrator shall be final and binding between the parties as to all claims which
were or could have been raised in connection with the dispute, to the full
extent permitted by law. In all cases in which applicable federal law precludes
a waiver of judicial remedies, the parties agree that the decision of the
arbitrator shall be a condition precedent to the institution or maintenance of
any legal, equitable, administrative, or other formal proceeding by the
Executive in connection with the dispute, and that the decision and opinion of
the arbitrator may be presented in any other forum on the merits of the dispute.
If the arbitrator finds that the Executive was terminated in violation of law or
this Agreement, the parties agree that the arbitrator acting hereunder shall be
empowered to provide the Executive with any remedy available should the matter
have been tried in a court, including equitable and/or legal remedies,
compensatory damages and back pay. The arbitrator’s fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
(the “Fees”) shall be borne by the non-prevailing party.
 
9. Damages; Attorneys’ Fees. Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained by either or both of them as a result of its or his breach of
any term or provision of this Agreement. In the event that either party hereto
seeks to collect any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable costs and attorneys'
fees of the other.
 
-9 -

--------------------------------------------------------------------------------


 
10. Assignment. The Company shall have the right to assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any
corporation or other entity with or into which the Company may hereafter merge
or consolidate or to which the Company may transfer all or substantially all of
its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder. The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.
 
11. Governing Law;. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida, without
regard to principles of conflict of laws.
 
12. Jurisdiction and Venue;. The parties acknowledge that a substantial portion
of the negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in Palm Beach County, Florida and that, therefore,
without limiting the jurisdiction or venue of any other federal or state courts,
each of the parties irrevocably and unconditionally (a) agrees that any suit,
action or legal proceeding arising out of or relating to this Agreement which is
expressly permitted by the terms of this Agreement to be brought in a court of
law, shall be brought in the courts of record of the State of Florida in Palm
Beach County, or the court of the United States, Southern District of Florida;
(b) consents to the jurisdiction of each such court in any such suit, action or
proceeding; (c) waives any objection which it or he may have to the laying of
venue of any such suit, action or proceeding in any of such courts; and (d)
agrees that service of any court papers may be effected on such party by mail,
as provided in this Agreement, or in such other manner as may be provided under
applicable laws or court rules in such courts.
 
13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter, including without
limitation, the Prior Employment Agreement. This Agreement may not be modified
in any way unless by a written instrument signed by both the Company and the
Executive.
 
14. Notices: All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to 150 East Palmetto Park Road, Suite
510, Boca Raton, Florida 33432, and (ii) if to the Executive, to his address as
reflected on the payroll records of the Company, or to such other address as
either party shall request by notice to the other in accordance with this
provision.
 
-10 -

--------------------------------------------------------------------------------


 
15. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.
 
16 16. Right to Consult with Counsel; No Drafting Party. The Executive
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the Executive agrees that the obligations created
hereby are not unreasonable. The Executive acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.
 
17 17. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.
 
18. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
 
19. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
20. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
 
21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.
 
-11 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

  COMPANY:
 
DDS TECHNOLOGIES USA, INC., a Nevada corporation
 
By:/s/ Leo Paul Koulos  
Name: Leo Paul Koulos
Title: Chairman Compensation Committee
 
EXECUTIVE:
 
/s/ Spencer Sterling
SPENCER L. STERLING

 
 
-12 -

--------------------------------------------------------------------------------


 